Citation Nr: 0826049	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hair loss and 
baldness, claimed as due to radiation therapy for a service-
connected parotid tumor.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected temporomandibular joint (TMJ) syndrome.

3.  Entitlement to an evaluation in excess of 30 percent for 
a service-connected scar of the left auricle and 
sternomastoid muscle, to include fibrosis of the occiptals, 
splenius capitus, and platysma muscles.

4.  Entitlement to an evaluation in excess of 20 percent for 
service-connected partial paralysis of the left seventh 
(facial) nerve, to include speech impediment, left eye and 
face tic, gustatory sweating, and carotidynia.

5.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected pleural effusion, status post pneumonia. 

6.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected adjustment disorder.

7.  Entitlement to an effective date prior to October 19, 
2005, for service connection of adjustment disorder.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from July 1988 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and April 2006 rating 
decisions by the Buffalo, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The March 2005decision granted service connection for a 
number of claimed disabilities, and grouped the conditions 
with previously service-connected disabilities for evaluation 
purposes, apparently to avoid prohibited pyramiding.  No 
increased evaluations were assigned for the pre-existing 
conditions.  The decision also denied service connection for 
hair loss and left mastoid thickening, and denied increased 
evaluations for pleural effusion and TMJ syndrome.  The Board 
notes that service connection was granted for left 
mastoiditis during the pendency of the appeal by the RO, and 
hence that issue is not before the Board.

The April 2006 decision granted service connection for an 
adjustment disorder, effective from October 19, 2005, and 
assigned a 10 percent initial evaluation.

During the pendency of the appeal, during a VA examination, 
the veteran clarified her claim with respect to evaluation 
for a pleural effusion, stating that she was in fact also 
seeking compensation for a related scar of the chest.  
Similarly, the veteran has claimed service connection for 
headaches.  The headaches were mentioned in connection with 
other service-connected disabilities, but the scar has never 
been addressed.  The issues are referred to the RO for 
appropriate and clear action.


FINDINGS OF FACT

1.  There is no credible evidence of a current hair loss or 
baldness disability.

2.  The jaw is capable of being opened to 12 millimeters.

3.  The scar of the left auricle and neck is manifested by a 
length of five or more inches, a width of 1/4 inch, adherence 
to the underlying tissue, and elevation and depression of the 
surface contour on palpation.

4.  The impairment of the left seventh (facial) nerve 
represents no greater than severe incomplete paralysis, 
manifested by facial tic, some dysphagia, speech impediment, 
and gustatory sweating.

5.  Pleural effusion is manifested by a Forced Expiratory 
Volume over 1 second (FEV-1) of 80 percent predicted, an FEV-
1/Forced Vital Capacity (FVC) ratio of 112, and a Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
method (DLCO (sb) or Dsb) of 95 percent predicted.

6.  Adjustment disorder is manifested by anxiety and 
depression, particularly around the anniversary of her 
diagnosis with cancer; there is no impairment of occupational 
or social functioning except at time of heightened stress.

7.  Service connection for a psychiatric disorder, claimed as 
depression was denied in an unappealed November 2002 rating 
decision on the ground that no current, chronic disability 
was diagnosed.

8.  The veteran's request to reopen service connection for a 
psychiatric disorder, claimed as depression, was received by 
VA on October 19, 2005.


CONCLUSIONS OF LAW

1.  Service connection for hair loss and baldness is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).

2.  The criteria for an evaluation in excess of 30 percent 
for evaluation of TMJ syndrome are not met for any period of 
the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.150, 
Diagnostic Code 9905 (2007).

3.  The criteria for an evaluation of 50 percent, but no 
higher, are met for the entire period of the claim for higher 
evaluation of a scar of the left auricle and sternomastoid 
muscle.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.118, Diagnostic 
Code 7800 (2007).

4.  The criteria for an evaluation in excess of 20 percent 
for partial paralysis of the left seventh (facial) nerve are 
not met for any period of the claim.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.124a, Diagnostic Code 8207 (2007).

5.  The criteria for an evaluation in excess of 10 percent 
for pleural effusion, status post pneumonia, are not met for 
any period of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.97, Diagnostic Code 6845 (2007).

6.  The criteria for an initial evaluation in excess of 10 
percent for adjustment disorder are not met for any period of 
the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.130, 
Diagnostic Code 9440 (2007).

7.  The criteria for assignment of an effective date prior to 
October 19, 2005, for service connection of adjustment 
disorder, are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The appeals with respect to the evaluations of the scar of 
the left auricle and sternomastoid muscle and of partial 
paralysis of the seventh (facial) nerve arise from the 
veteran's disagreement with the evaluations assigned 
following the grant of service connection for additional 
manifestations of service-connected disabilities.  The appeal 
regarding the evaluation of adjustment disorder also involves 
the assignment of an initial rating, as well as the effective 
date of service connection.  Courts have held that, once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  No additional discussion of the 
duty to notify is therefore required.

With regard to the remaining three issues, the VCAA duty to 
notify clearly applies only to the claim of service 
connection for hair loss and baldness; the issues of 
increased evaluations for TMJ syndrome and for pleural 
effusion were inferred by the RO, and not actually claimed by 
the veteran, either formally or informally.  As the duty to 
assist is triggered by the receipt of a claim, the extent of 
VA's duty to notify is questionable.  The Board need not 
determine the extent of the VCAA applicability, however, as 
despite the fact that notification to the veteran may not 
have met all of the requirements of the VCAA and related case 
law, the Board finds that the matters decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate these claims.  

August 2004 correspondence to the veteran did not address the 
evaluation of service-connected disabilities, and did not 
provide information on secondary service connection for hair 
loss and baldness.  The June 2006 statement of the case did 
detail the applicable law and regulations, to include rating 
criteria and elements of service connection.  The veteran has 
amply demonstrated, through her statements submitted with 
substantive appeals and notices of disagreement, that she has 
actual knowledge of the elements of her claims, the evidence 
and information needed to substantiate them, and the 
respective responsibilities of VA and the veteran in 
obtaining that evidence and information.  The Board further 
notes that she has discussed in detail the application of the 
rating schedule to her disabilities.  The claims were 
subsequently readjudicated in October 2006 and April 2007 
supplemental statements of the case.  

VA has met its duty to assist, with respect to all issues 
currently on appeal, by providing VA examinations and 
obtaining all identified treatment records from VA 
facilities.  The veteran has stated that she receives no 
private treatment.  In sum, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims and to present pertinent evidence.  There is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 


Service Connection Legal Authority

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a) (West 2002); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  No chronic disease is involved here.

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995).  (The Board notes the changes to 38 C.F.R. § 
3.310 effective in October 10, 2006, but finds the previous 
version of 38 C.F.R. § 3.310 potentially more favorable to 
the veteran)  Here, the veteran alleges that she has hair 
loss as a secondary affect of the radiation treatment she 
underwent for a malignant parotid tumor in 1992.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.



Service Connection of Hair Loss and Baldness

A review of the medical evidence of record reveals no 
evidence of chronic hair loss or baldness.  Service medical 
records, including those immediately following radiation 
treatment and discussing the after-effects, make no mention 
of hair loss.  They do note headaches, skin changes, and 
vision complaints.

Similarly, post-service medical records do not show any 
notation of or complaint related to hair loss.  The veteran 
receives annual follow-up to monitor for recurrence of the 
tumor, and in cataloging her complaints and all residuals, no 
provider has noted hair loss or balding.  Hair loss and 
balding were not noted on any of the examinations performed 
in connection with her claim.  

The Board notes that hair loss or balding is a symptom which 
is readily observable, and does not require specialized 
training or knowledge to notice and report it.  Lay 
statements could support a finding of current disability.  No 
such are reported in the record.  The veteran has stated that 
her dental patients and others have noticed hair loss and 
commented on such, and she has noted it herself 
independently.  The veteran submitted a series of photographs 
in connection with her claim which she states support her 
allegations.  A review of the pictures, however, reveals a 
woman with a full and thick head of hair, with no evidence of 
thin or bare patches or other uneven growth.

The Board finds that the weight of the evidence of record 
demonstrates that there is no current disability manifested 
by hair loss or baldness.  There is an absence of findings by 
independent observers, either lay or medical, and the visual 
evidence directly refutes the veteran's allegations.  In the 
absence of a current disability, the claim must be denied.

Evaluation of Service-Connected Disabilities

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  
	
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

TMJ Syndrome

TMJ syndrome is evaluated based on the limitation of function 
of the jaw in opening and closing, or lateral movement.  A 30 
percent evaluation is assigned when the inter-incisal range, 
the distance the mouth can be opened as measured between the 
incisors of the upper and lower jaws, is between 11 and 20 
mm, inclusive.  An inter-incisal range of 10 mm or less 
warrants assignment of a 40 percent evaluation.  38 C.F.R. § 
4.150, Diagnostic Code 9905.  

During February 2005 VA examinations, the veteran reported 
impaired movement of the left TMJ, which caused some 
deviation to the left on opening her jaw.  One examiner noted 
that the veteran's ability to chew was limited to non-crisp 
foods.  Fibrotic tissue on the left TMJ limited motion, 
resulting in a vertical opening distance of 12 mm.  The jaw 
could be forced to 15 mm, but this was accompanied by pain.  

VA treatment records reveal no specific complaints related to 
the jaw or TMJ; during various appointments, providers noted 
the "oral cavity" to be within normal limits.  There was no 
notation of difficulty opening the mouth or chewing.  A 
speech pathology consultation in October 2005 did, in the 
context of reporting difficulty swallowing, noted the veteran 
did eat crunchy or crisp foods such as pretzels or saltines.  

The evidence of record does not support assignment of an 
evaluation in excess of 30 percent for TMJ syndrome.  The 
Board notes that in August 2006 correspondence, the veteran 
conceded that the RO had considered the "correct medical 
facts and therefore the right percentage of a disability has 
been assigned."  The appeal is not considered withdrawn 
because, in other correspondence, the veteran has indicated 
she wished to continue pursuing the claim for higher rating.  
Based on the measured inter-incisal opening of 12 mm, no 
greater than a 30 percent evaluation fro TMJ syndrome is 
warranted for any period of the rating claim.

Scar of the Left Auricle

The residual surgical scar of the left side of the neck, 
impinging on the ear and cheek, is appropriately rated by the 
RO under Diagnostic Code 7800.  Diagnostic Code 7800 provides 
ratings for disfigurement of the head, face, or neck.  Note 
(1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of rating 
under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling.  38 C.F.R. § 4.118.

Note (2) to Diagnostic Code 7800 provides that tissue loss of 
the auricle is to be rated under Diagnostic Code 6207 (loss 
of auricle), as appropriate.  Although here the auricle, the 
outermost, visible structure of the ear, is somewhat affected 
by the surgical scar, the degree of loss is not compensable 
under Code 6207, as less than a third of the tissue is 
missing.   Note (3) provides that unretouched color 
photographs are to be taken into consideration when rating 
under these criteria.  38 C.F.R. § 4.118. 

The Board finds here that assignment of a higher, 50 percent, 
evaluation for the scar of the left auricle and sternomastoid 
muscle, to include fibrosis of the occiptals, splenius 
capitus, and platysma muscles, is warranted for the period of 
claim based on a showing of four characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The 
most recent VA examination, dated in February 2005, notes a 
scar five inches in length and a quarter inch in width at its 
largest point.  The scar is adherent to underlying tissue at 
points, and the contour of the car is uneven, with depression 
and elevation on palpation.  The relatively small surface 
area involved (less than 6 square inches) does not permit a 
finding of entitlement to a higher, 80 percent evaluation.  
The Board also notes, based in part on the unretouched color 
photographs of the veteran, that only the symmetry of the 
ears is grossly disturbed.  It is only when the veteran 
attempts action that impairment of the lips or cheeks 
appears, as a result of nerve damage to the left side of the 
face.  This is compensated separately, and may not be 
considered in evaluating the scar due to the provisions 
against pyramiding.  38 C.F.R. § 4.14 (2007).

Partial Paralysis of the Left Seventh (Facial) Nerve

The Rating Schedule provides that evaluation of disability of 
the facial nerve is dependent upon the relative loss of 
innervation of facial muscles.  The seventh cranial nerve 
supplies muscles of facial expression as well as contributing 
to function and sense such as salivation and taste.  Severe 
incomplete paralysis is rated 20 percent disabling.  A 
higher, 30 percent evaluation is assigned for complete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8207. 

As complete paralysis of the seventh cranial nerve is not 
shown here, an increased evaluation in excess of 20 percent 
is not warranted for any period of the claim.  During a 
February 2005 VA examination, the veteran complained of a 
persistent left facial droop since her tumor was excised.  
The eyebrows were spared.  She had difficulty enunciating, 
particularly words with the letter S.  She tended to spit 
when talking, and frequently bites the left side of her lip.  
Her face will "freeze" in place for several minutes with 
certain expressions, such as anger.  This can be quite 
painful.  She described a numbness and tingling sensation in 
her check and jaw.  She felt things were louder on her left, 
and she experienced some decrease in taste.  Physical 
examination revealed a left facial droop.  The veteran could 
raise her eyebrows, but had some weakness in eyelid closure.  
There was flattening of the left nasal labial fold, and her 
mouth was drawn to the right.  Sensation was decreased in a 
V2-V3 distribution on the face.  The examiner noticed some 
difficulty with enunciation.  

VA treatment records reveal that in October 2005, mild 
weakness of the left lip was improving, and there was a 
decrease in the area of numbness of the left side of the 
face.  She still experienced gustatory sweating, but this 
could be treated effectively with botox injections.  The 
veteran experienced some difficulty swallowing; small items 
felt larger than they were, and there was some discomfort on 
the left side of the throat.  Dry mouth was noted, and 
attributed to the effects of radiation, allergy medicine, and 
heart medicines.  She complained of occasional spasm in the 
left side of her chin in March 2006.  Periodic botox 
injections continued to control sweating.  Occasional visual 
blurriness, generally resolved, was noted.

The medical evidence of record shows that the veteran retains 
some function of the facial muscles of the left side of the 
face, and there is no total sensory loss.  The Board finds 
that the paralysis is not complete, and, therefore, does not 
warrant assignment of an evaluation in excess of 20 percent 
for any period of the claim.

The Board notes the veteran's argument that a separate 
evaluation should be assigned for disability of the muscles 
of the face, due to weakness and atrophy resulting from the 
loss of innervation.  This would, however, require evaluation 
based on substantially the same signs, symptoms, and 
manifestations as are noted in connection with the nerve 
paralysis, and would, therefore, duplicate the compensation 
for partial paralysis of the seventh cranial nerve.  This is 
pyramiding, and is prohibited.  38 C.F.R. § 4.14 (the 
evaluation of the same manifestation under different 
diagnoses are to be avoided). 

Pleural Effusion

The veteran contends that her current breathing problems 
associated with service-connected pleural effusion, status 
post pneumonia, currently rated 10 percent disabling, merits 
assignment of a higher 30 percent evaluation.  

Chronic pleural effusion is evaluated under Diagnostic Code 
6845, which provides, under a General Rating Formula for 
Restrictive Lung Disease (Diagnostic Codes 6840 through 
6845), that an FEV-1 of 71- to 80-percent predicted value, 
or; the ratio of FEV-1/FVC of 71 to 80 percent, or; DLCO(SB) 
is 66- to 80-percent predicted, is rated 10 percent 
disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted, is rated 30 percent disabling.  FEV-1 of 40- to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), is rated 60 percent disabling.  FEV-1 less than 40 
percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy, is rated 100 
percent disabling.  38 C.F.R. § 4.97. 

Pulmonary function testing was accomplished in September 
2006, during a VA examination.  On examination, the veteran 
reported that occasionally, with deep breaths, she will 
experience a sharp pain over the right side lateral rib cage.  
She reported that she could still breathe, but the pain was 
annoying.  A scar from her thoracentesis was noted on the 
chest wall.  At the time of examination, the veteran had a 
dry cough associated with viral bronchitis.  Lungs were clear 
on examination, without wheezes, rhonchi, or shortness of 
breath.  X-rays showed no current effusion.  Spirometry 
showed a post-bronchodilator FEV-1 of 80 percent predicted 
and an FEV-1/FVC ratio of 112.  A DLCO(SB) of 95 percent 
predicted was reported pre-medication.  Effort was good.

VA treatment records do not show treatment for or complaints 
related to chronic pleural effusions.  Acute, temporary 
treatment for infection or allergies is shown.

The objective test results and the veteran's own reports of 
her breathing capacity establish that no increased schedular 
evaluation is warranted for any period of the claim.  The 
evidence does not show that for any period of the claim the 
veteran's disability manifested impaired breathing capacity 
that more nearly approximated FEV-1 of 56- to 70-percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56- 
to 65-percent predicted, as required for the next higher 
disability rating of 30 percent under Diagnostic Code 6845.  
The September 2006 testing reflects results show clinical 
measures that merit no greater than a 10 percent evaluation.  
Diagnostic Code 6845.  For these reasons, the claim must be 
denied based on breathing capacity.  38 C.F.R. § 4.97.

(Evaluation for entitlement based on a chest wall scar is 
referred to the RO for consideration.)

Adjustment Disorder

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides that occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication, are rated 10 percent disabling. 

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), are rated 30 
percent disabling. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, are rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, is rated 70 percent 
disabling.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, is 
rated 100 percent disabling.  38 C.F.R. § 4.130. 

In this case, VA treatment records reveal that, in October 
2004, a PTSD screening tool indicated the presence of an 
acquired psychiatric disorder.  The veteran stated that she 
was experiencing stress and worry over fears her tumor would 
recur.  There apparently was an "emotional display" in 
front of a patient which prompted her to seek treatment.  

During a November 2004 mental health consultation, the 
veteran reported that she normally does not think about her 
cancer, but around the time of her annual check up she thinks 
of it obsessively.  She is anxious and cries easily.  
Adjustment disorder with mixed emotion was diagnosed, and a 
Global Assessment of Functioning (GAF) score of 58 was 
assigned.  

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 51-60 represents "[m]oderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  A score of 61-70 illustrates "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." A score of 71-80 represents 
"symptoms[, if] . . . present, . . . are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social occupational, or school 
functioning (e.g., temporarily falling behind in 
schoolwork)."  Id.

In November 2004, following notice of negative tests, the 
veteran expressed relief.  Mood was stable and affect was 
full and appropriate.  Speech was rapid, but normal in rhythm 
and volume.  There were no thought disturbances or disorders.  
Treatment notes reveal issues regarding self-esteem and self-
worth related to her upbringing.  The veteran continued to 
work, and was proud of her professional accomplishments.

A VA mental disorders examination in April 2006 noted that 
the veteran had stopped individual therapy in September 2005; 
she was attempting to manage her stress on her own using 
techniques learned in therapy.  The veteran was diagnosed 
with a cancerous tumor in service, and was treated 
successfully with surgery and radiation at Walter Reed Army 
Medical Center.  She was separated from, her family for a 
large amount of time for treatment, and her commanding 
officer was quite difficult.  The entire experience was very 
stressful.  The veteran worked as a dentist at the VA Medical 
Center (VAMC) in Syracuse, New York, and reported that on 
occasion she had an emotional stress reaction on dealing with 
a patient with issues similar to her own.  She is married and 
has a positive family life.  The veteran reported a history 
of stress, and reminders of her experiences every time she 
looks in the mirror.  

On interview during the April 2006 VA mental disorders 
examination, the veteran's appearance, attitudes, and 
behavior were generally within normal limits.  Hygiene was 
good, and the veteran was cooperative .  Speech was somewhat 
pressured and overproductive, which the examiner attributed 
to mild anxiety at the examination.  Speech was relevant and 
coherent, however, and there was no evidence of disturbed 
though processes.  Memory and concentration were intact, and 
the veteran appeared to be of above average intelligence.  
Mood was overtly pleasant, with some mild anxiety and 
distress.  Affect was for the most part appropriate.  The 
veteran did become tearful when discussing ongoing stress 
symptoms and her history of cancer.  An adjustment disorder 
related to the in-service cancer was diagnosed.  The examiner 
described current symptoms as mild, and noted episodes when  
the veteran grows sad, tearful, and anxious, with sleep 
difficulty and withdrawal.  Such episodes occurred three to 
four times a month.  She additionally experiences more 
frequent "moments" of stress.  

The April 2006 VA examiner found that the veteran has a 
history of a high level of functioning, but mild adjustment 
disorder symptoms do persist.  She generally continued to 
function well occupationally and socially.  A GAF of 72 was 
assigned.  The examiner indicated that the adjustment 
disorder caused emotional distress and detracted from quality 
of life, but only mildly impaired her functional ability.  
She functioned "quite well" at work and her experiences may 
have made her a better doctor by increasing her empathy.

Treatment records indicate that the veteran resumed treatment 
in October 2006, and she reported continued anxiety over her 
cancer history.  GAF scores of 65 were consistently assigned.  
The veteran was observed to be anxious, but relaxed visibly 
during sessions.  She addressed coping strategies for stress.

The Board finds that the described disability picture most 
closely reflects the criteria for a 10 percent evaluation for 
the entire period of initial rating claim on appeal.  The 
veteran has continued to work as a dentist at VA, and has not 
reported missing any work.  She indicated in connection with 
rescheduling an examination that she is in fact vital to the 
continued orderly functioning of the department.  There is no 
indication she has missed work due to her adjustment 
disorder.  All providers describe a relatively mild level of 
anxiety which on a day to day basis has little impact on the 
veteran's occupational or social functioning.  This is not to 
say that it does not cause her very real distress; it merely 
reflects that the veteran is able to continue functioning at 
a consistently high level despite her anxiety.  Her more 
pronounced episodes of anxiety and depression are infrequent 
and have had no discernible impact on occupational 
functioning.  It is only during periods of significant 
stress, as during her annual cancer screening, that the 
veteran's adjustment disorder becomes more than mildly 
disabling.  No increased evaluation is warranted.  

Effective Date of Service Connection for Adjustment Disorder

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on a claim, 
which has been reopened after final adjudication, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of the receipt of the application.  38 
U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  Unless otherwise specified, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is to be fixed in 
accordance with the facts found, but will not be earlier than 
the date of receipt of the claimant's application.  38 
U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  In cases involving new and material 
evidence, where the evidence is received after the final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

Here, the veteran initially claimed service connection for a 
psychiatric disorder in July 2002; the claim was denied in an 
unappealed November 2002 rating decision on the ground that 
no current psychiatric disability was diagnosed.  That 
decision became a final decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007). 

The veteran filed a formal claim to reopen service connection 
for a psychiatric disability on October 19, 2005.  In support 
thereof, VA treatment records showing a PTSD screening and 
mental health consultation establishing the possibility or 
likelihood of a psychiatric diagnosis related to service as 
of November 2004 have been submitted.  

The veteran argues that the assignment of an earlier 
effective date of up to a year earlier is warranted, based on 
unspecified laws and regulations.  It appears the veteran may 
be referring to 38 C.F.R. § 3.157, which provides that VA 
treatment records may constitute a claim in certain 
instances, and hence establish the effective date of service 
connection under 38 C.F.R. § 3.400.

Unfortunately, under the facts of the instant case, the VA 
treatment records showing a diagnosis of a psychiatric 
disorder prior to the receipt of a formal claim to reopen 
cannot be used as the basis for an earlier effective date.  
Treatment records can be informal claims to reopen previously 
denied claims only when the prior denial was because the 
claimed disability is not compensable in degree.  
Practically, this refers to presumptive conditions listed ay 
38 C.F.R. § 3.309, which may be service connected if 
manifested to a compensable degree within an applicable 
period.  The veteran's claim was not denied because a 
psychiatric disability was not compensable; it was denied 
because it was not diagnosed as a current disability.  The 
date of receipt of claim in this instance must be the October 
19, 2005 date on which a formal claim to reopen was received. 



As October 19, 2005 is the later of the date of claim and the 
date entitlement is shown, the appropriate effective date of 
service connection for the acquired psychiatric disorder of 
adjustment disorder is October 19, 2005.  38 C.F.R. § 3.400.  
An earlier effective date must be denied.  


ORDER

Service connection for hair loss and baldness is denied.

An evaluation in excess of 30 percent for TMJ syndrome is 
denied.

An evaluation of 50 percent, but no higher, for scar of the 
left auricle and sternomastoid muscle is granted for the 
entire period of claim, subject to the laws and regulations 
governing payment of monetary benefits.

An evaluation in excess of 20 percent for partial paralysis 
of the left seventh (facial) nerve, to include speech 
impediment, left eye and face tic, gustatory sweating, and 
carotidynia is denied.

An evaluation in excess of 10 percent for pleural effusion, 
status post pneumonia, is denied.

An initial evaluation in excess of 10 percent for adjustment 
disorder is denied.

An effective date prior to October 19, 2005, for service 
connection of adjustment disorder, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


